CPI AEROSTRUCTURES, INC. 91 Heartland Blvd. Edgewood, New York 11717 October 31, 2013 Mr. Edward J. Fred Dear Mr. Fred: This letter will serve to amend the Amended and Restated Employment Agreement (“Employment Agreement”), dated as of December 16, 2009 (as amended on November 4, 2011 and February 3, 2012), between you and CPI Aerostructures, Inc. 1.The first sentence of Section 2 of the Employment Agreement is hereby amended and restated to read as follows: “The term of Executive’s employment hereunder shall commence on December16, 2009 and shall continue until December 31, 2016 (“Term”) unless terminated earlier as hereinafter provided in this Agreement, or unless extended by mutual written agreement of the Company and Executive.” 2.The first sentence of Section 3.1 of the Employment Agreement is hereby amended and restated to read as follows: “The Company shall pay to Executive a salary (“Base Salary”) at the annual rate of: (i) $318,000 from December 16, 2009 until December 31, 2009; (ii) $337,000 from January1, 2010 until December 31, 2010; (iii) $350,000 from January 1, 2011 until December31, 2011; (iv) $364,000 from January 1, 2012 until December 31, 2012; (v) $378,500 from January 1, 2013 until December 31, 2013; (vi) $395,000 from January 1, 2014 until December 31, 2014; and (vii) $400,000 from January 1, 2015 until December 31, 2016. 3.Section 3.2 of the Employment Agreement is hereby amended and restated to read as follows: “3.2Bonus. (a)Performance-Based Annual Bonus.In addition to Base Salary, Executive shall be paid a bonus (“Performance Bonus”) to be calculated in the manner set forth on Schedule A annexed hereto. (b)Annual Merit Bonus.In addition to Base Salary and Performance Bonus, for each of the 2015 and 2016 calendar years, Executive may be awarded an annual bonus (“Annual Merit Bonus”) in an amount of up to $20,000 (5% of Executive’s Base Salary for such years). The Annual Merit Bonus shall be based upon Executive attaining performance goals for each such year established by the Compensation Committee (“Committee”) of the Company’s Board of Directors, as determined in the sole discretion of the Committee.The Annual Merit Bonus shall be determined in the sole discretion of the Committee and payable no later than the Company’s second regular pay period following the end of the applicable year.” 4.Schedule A annexed to the Employment Agreement is hereby amended and restated in its entirety as annexed to this amendment. Except as amended herein, all other provisions of the Employment Agreement shall remain in full force and effect. Please sign this letter in the place below to confirm your agreement. Sincerely, CPI AEROSTRUCTURES, INC. By: /s/ Douglas McCrosson Douglas McCrosson Chief Operating Officer AGREED TO: /s/ Edward J. Fred Edward J. Fred SCHEDULE A Performance Bonus: Based on our common understanding of the significance of your participation in the budgeting process of the Company, your bonus shall be based on specific revenue and earnings before interest, taxes, depreciation and amortization (“EBITDA”) goals, which shall allow you to earn a target annual bonus equal to sixty-five percent (65%) of your annual base salary if, in each year, the “Growth” target at the “Baseline bonus” level in the applicable grid below is achieved.The Company’s auditors will determine EBITDA after taking into account all necessary provisions and the accrual of all bonuses, including your own bonus, and excluding all extraordinary items.Twenty-five percent (25%) of the bonus amount will be determined by revenues (the “revenue bonus”) and seventy-five percent (75%) by EBITDA (the “EBITDA bonus”). EBITDA Bonus 1.At 100% of EBITDA target (i.e., 10% growth), your EBITDA bonus will equal 100% of 75% of 65% of base salary. 2.Should EBITDA fall short or exceed EBITDA target, your EBITDA bonus will decrease or increase based on the applicable grid, below.For example, if there is a 50% increase in EBITDA, the EBITDA bonus would equal 150% of 75% of 65% of base salary; and if there is a 10% decrease in EBITDA, the EBITDA bonus would equal 25% of 75% of 65% of base salary. 3.If the decrease in EBITDA is 15% or more, no EBITDA bonus will be paid. Revenue Bonus 1.At 100% of revenue target (i.e., 10% growth), your revenue bonus will equal 100% of 25% of 65% of base salary. 2.Should revenue fall short or exceed revenue target, your revenue bonus will decrease or increase based on the applicable grid, below.For example, if there is a 50% increase in revenue, the revenue bonus would equal 150% of 25% of 65% of base salary; and if there is a10% decrease in revenue, the revenue bonus would equal 25% of 25% of 65% of base salary. 3.If the decrease in revenue is 15% or more, no revenue bonus will be paid. 4.Notwithstanding the foregoing, if EBITDA for the year preceding the yearfor which the EBITDA bonus is to be determined is less than $1 million, then the EBITDA bonus will be calculated by comparing the current year’s EBITDA to the EBITDA of the first preceding year in which EBITDA was in excess of $2 million. General 1.Both bonuses will be adjusted pro rata if EBITDA and/or revenues fall in between two grid percentages. 2.The first $140,000 of bonus would be paid in cash.The balance would be paid half in cash and half in shares of the Company’s common stock, valued at the VWAP for the five trading days ending two trading days before issuance.They will be issued under the Company’s Performance Equity Plan 2009 or, in the event no shares are available under the Company’s Performance Equity Plan 2009, such new performance equity plan as the Company may adopt. 3.The Company and executive to mutually agree on how to handle all acquisitions. Grid 1 (Fiscal Years Ending on or prior to December 31, 2014) Growth Bonus Decrease greater than 15% No bonus Decrease 10% 75% Decrease Decrease 5% 50% Decrease Flat 25% Decrease Increase 5% 10% Decrease Increase 10% Baseline bonus Increase 15% 5% Increase Increase 25% 10% Increase Increase 50% 50% Increase Increase 100% or greater 75% Increase Grid 2 (Fiscal Years Beginning on or after January 1, 2015) Growth Bonus Decrease greater than 15% No bonus Decrease 10% 75% Decrease Decrease 5% 50% Decrease Flat 25% Decrease Increase 2% 10% Decrease Increase 5% Baseline bonus Increase 10% 10% Increase Increase 20% 25% Increase Increase 30% 50% Increase Increase 50% or greater 75% Increase 2
